Name: Commission Regulation (EEC) No 1634/88 of 13 June 1988 on the supply of common wheat to the Arab Republic of Egypt as food aid
 Type: Regulation
 Subject Matter: Africa;  cooperation policy;  plant product
 Date Published: nan

 No L 147/14 Official Journal of the European Communities 14. 6. 88 COMMISSION REGULATION (EEC) No 1634/88 of 13 June 1988 on the supply of common wheat to the Arab Republic of Egypt as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food-aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2) and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 27 April 1988 , on the supply of food-aid to Egypt the Commission allocated to this country 60 000 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of common wheat to Egypt in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 356, 18 . 12. 1987, p. 8 . (3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 14. 6. 88 Official Journal of the European Communities No L 147/ 15 ANNEX 1 . Operation No ('): 297/88 2. Programme : 1988 \ 3 . Recipient : Arab Republic of Egypt 4. Representative of the recipient (2) : Ambassade de la RÃ ©publique Arabe d'Egypte, Section commer ­ ciale, 522 ave . Louise, 1050 Bruxelles, tel . : 02 647 32 27, telex 64809 COMRAU B 5. Place or country of destination : Egypt 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under ILA.1 ) 8 . Total quantity : 60 000 tonnes 9 . Number of lots : 2 (A : 30 000 tonnes ; B : 30 000 tonnes) 10. Packaging : in bulk 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment FOB stowed (6) Q 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 20 to 31 July 1988 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 5 July 1988, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 19 July 1988, at 12 noon (b) period for making the goods available at the port of shipment : 5 to 15 August 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi , B-1049 Bruxelles, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 1 July 1988 No L 147/ 16 Official Journal of the European Communities 14. 6. 88 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : Mme F. Henrich, 6, rue Ibn Zanki, Zamalek, Cairo, telex 92028 EUROP UN CAIRO. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 level , and must be endorsed by the Egyptian Embassy in the country of origin. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : i 235 01 32 236 10 97 235 01 30 236 20 05. (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The successful tenderer will be notified of the vessel's arrival at the port of shipment not less than seven days in advance. f) By way of derogation from Articles 7 (3) (f) and 13 (2) of Regulation (EEC) 2200/87, the price tendered must include the loading and stowage costs. The loading and stowage operations will be the responsibility of the successful tenderer.